Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 14, 2015

The Court of Appeals hereby passes the following order:

A16D0048. RICO T. WRIGHT v. THE STATE.

         Rico T. Wright, who is proceeding pro se, was convicted of two counts of
aggravated assault. Wright challenged his convictions by direct appeal to this Court,
and the judgment was affirmed. Wright v. State, 302 Ga. App. 101 (690 SE2d 220)
(2010). Proceeding pro se, Wright has filed this application for discretionary appeal
from an order denying his “Motion to Vacate Void Judgment,” in which he argues
that his aggravated assault convictions should have been merged.             We lack
jurisdiction for two reasons.
         First, we held on direct appeal that the jury was authorized to convict Wright
on both counts of aggravated assault. Id. at 102 (1). This Court’s affirmance is res
judicata. Stirling v. State, 199 Ga. App. 877 (406 SE2d 282) (1991). “It is axiomatic
that the same issue cannot be relitigated ad infinitum. The same is true of appeals of
the same issue on the same grounds.” Echols v. State, 243 Ga. App. 775, 776 (534
SE2d 464) (2000); see also Jordan v. State, 253 Ga. App. 510, 511 (2) (559 SE2d
528) (2002). Thus, Wright is estopped from seeking further judicial review on this
issue.
         Second, a motion seeking to challenge an allegedly invalid or void judgment
of conviction “is not one of the established procedures for challenging the validity of
a judgment in a criminal case.” Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010).
Therefore, Wright is not authorized to collaterally attack his convictions in this
manner, and his application must be dismissed for this reason as well. See id.; see
also Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009) (overruling Chester
v. State, 284 Ga. 162, 162-163 (2) (664 SE2d 220) (2008)); Matherlee v. State, 303
Ga. App. 765 (694 SE2d 665) (2010).
      Accordingly, this application is DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                                                           10/14/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.